—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Bangs County (Hepner, J.), dated September 10, 1998, which, upon a fact-finding order of the same court, dated July 2, 1998, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the first degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order and the denial, after á hearing, of that branch of the appellant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the appeal from so much of the order of disposition as placed the appellant on probation for a period of 18 months is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
The appellant, in the presence of his mother, was advised of his Miranda rights (see, Miranda v Arizona, 384 US 436) by a detective. The appellant and his mother indicated, both orally and in writing, that they understood these rights (see, Matter of James W., 130 AD2d 753). Contrary to the appellant’s contention, his statements to the detective were voluntarily made after his Miranda rights were knowingly and intelligently waived (see, Family Ct Act § 305.2 [4], [7]; Matter of Javier L., 272 AD2d 474).
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the first degree (see, Penal Law § 130.65 [3]; Matter of Robert R., 248 AD2d 542).
The appellant’s remaining contentions are either without merit or do not require reversal. Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.